Citation Nr: 1740235	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a March 2015 hearing.  A transcript of that hearing is of record.

The Board remanded the claim in May 2015.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDING OF FACT

The Veteran's right ankle disability has been characterized by marked limitation of motion, pain, and difficulty standing or walking for extended periods.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but not higher, for a right ankle disability have been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in June 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in August 2015.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's right ankle disability is rated pursuant to Diagnostic Code 5271, for limited motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle.  A 20 percent rating is assigned for marked limitation of the motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  The normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).

The terms moderate and marked are not defined in the rating schedule.  Therefore while the use of terminology by VA examiners and others is evidence to be considered by the Board, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).  
The Veteran contends that the disability rating assigned for right ankle disability does not accurately compensate the severity of the disability.  The present claim for an increased rating arises from service connection for right ankle arthritis that was originally granted in an August 1994 rating decision.

In the April 2009 claim, the Veteran stated that he had severe pain and numbness on the right side of the foot.  He also stated he believed his range of motion had decreased.

At a September 2009 VA examination, the Veteran reported increased pain when waking up, or after sitting for prolonged periods of time, which he rated a nine out of ten.  The Veteran stated the pain was never better than a four or five out of ten.  He also reported daily swelling.  The Veteran stated he had to wear an ankle brace for any activity.  The Veteran reported he was able to stand between one and three hours, and could walk one to three miles.  On examination, there was evidence of pain and stiffness, and decreased speed of joint motion.  There was no evidence of instability, weakness, or incoordination.  Swelling was noted.  The Veteran did not experience any episodes of locking, dislocation or subluxation.  The Veteran reported he experienced flare-ups triggered by prolonged walking or standing, which were severe and would last for hours.  Those occurred on a weekly basis.  Dorsiflexion was to 10 degrees, and plantar flexion was to 25 degrees.  There was evidence of pain with active motion, and objective evidence of pain following repetitive motion.  There was no evidence of joint ankylosis.  The examiner diagnosed chronic ankle strain.

November 2009 VA medical records indicate x-rays of the right ankle showed mild degenerative arthritis and plantar calcaneal spurs.  A May 2015 radiology report indicated moderate degenerative osteoarthritic changes in the anterior tibiotalar joint.  A moderate sized spur was seen at the plantar insertion.  There was no acute fracture, dislocation, or destructive bony process.  

At a March 2015 hearing, the Veteran reported pain, swelling, and problems with mobility in the right ankle, especially during flare-ups.  The Veteran stated that his foot did not flex upward as much as it used to.  The Veteran reported use of an ankle brace for support, and a boot when the ankle was really bothering him.  The Veteran stated he could not walk for long periods of time or for long distances, especially if he was carrying something.  The Veteran reported that if he was more active than usual, the ankle swelled and range of motion was worse.  

At an August 2015 VA examination, the Veteran reported the right ankle had progressively gotten worse.  He experienced daily pain, especially first thing in the morning.  The pain worsened over the course of the day with standing and walking.  The Veteran stated he sometimes wore a lace-up brace for the ankle, especially during flare-ups.  Examination of the right ankle found dorsiflexion to 15 degrees, and plantar flexion to 40 degrees.  The examiner stated the range of motion did not contribute to functional loss.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive testing, and there was no additional loss of function or range of motion after repetitive testing, including due to pain, weakness, fatigability, or incoordination.  Joint instability was noted, but performance of an anterior drawer test and talar tilt test showed no laxity compared with the opposite side.  There was no evidence of ankylosis or muscle atrophy.  There was evidence of localized tenderness on palpation at the lateral talofibular ligaments.  The examiner reported some impact on the ability to perform occupational tasks in the form of pain.  

VA medical records throughout the appeal period indicate continuous complaints of right ankle pain and swelling.  There is no evidence of record in the VA treatment notes indicating that the Veteran experienced any symptoms or limitation of motion of the right ankle that is more severe than that noted in the VA examination reports of record.

In light of the evidence of record, the Board finds that the right ankle disability has been manifested by marked limited motion during the appeal period.  In particular, the September 2009 VA examiner found dorsiflexion to 10 degrees, and plantar flexion to 25 degrees.  That limitation constitutes a loss of approximately half the normal range of motion, as the standard range of ankle motion is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  While the August 2015 VA examination indicates improved range of motion, the examination does not show sustained improvement.  Further, the Veteran credibly described flare-ups involving the ankle and additional loss of function due to pain and swelling that were not accounted for in the examination, and indicate a more limited rating of motion at some times.  Examination results and the Veteran's testimony indicate limitation of motion that more nearly approximates a marked limitation of ankle motion. 

The Veteran's treatment records do not indicate any ankylosis, malunion, or astragalectomy.  Therefore, the remaining diagnostic codes for rating ankle disabilities are not applicable to the Veteran's disability.  38 C.F.R. § 4.71a (2016).

Based on the above evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the rating criteria for a 20 percent rating for a right ankle disability are met for the entire appellate period.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996).  The additional functionally limiting factors have been considered in assigning the increased rating.  The Board notes that a 20 percent disability rating is the maximum schedular rating available under Diagnostic Code 5271.  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to a 20 percent rating, but not higher, for a right ankle disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


